Title: [From Thomas Jefferson to J. P. G. Muhlenberg, before 1 May 1780]
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel


  [Richmond?, before 1 May 1780. In a letter to Gen. Washington from Fredericksburg, 8 May 1780 (DLC: Washington Papers), Gen. Muhlenberg states that “I received the Governor’s Answer (to Muhlenberg’s letter of 20 Apr., q.v.) on the first of May, approving my proposals as far as related to the recruiting Business, but Objected to having Rocky ridge appointed for a General Rendezvous, it being unhealthy and too near the Seat of Government, and proposed Chesterfield as a healthy and convenient Situation.” Not located.]
